16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Samuel W. SKEENS, Plaintiff Appellant,v.Joseph P. CONNORS, Sr.;  Paul R. Dean, Trustee;  WilliamMiller, Trustee;  Donald E. Pierce, Jr., Trustee;  Thomas H.Saggau, Trustee;  United Mine Workers of America 1974Pension Trust, Defendants Appellees.
No. 931429.
United States Court of Appeals, Fourth Circuit.
Nov. 15, 1993.Jan. 28, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (CA-92-83-B)
Samuel W. Skeens, Appellant Pro Se.
Glenda Sullivan Finch, United Mine Workers of America, Washington, D.C.;   Janet Alberghini Penz, UMWA Health & Retirement Funds, Washington, D.C., for Appellees.
W.D.Va.
Affirmed.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.

PER CURIAM

1
Samuel W. Skeens appeals from the district court's order upholding denial of disability benefits by the Trustees of the United Mine Workers of America 1974 Pension Trust.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Skeens v. Connors, No. CA-92-83-B (W.D. Va.  Mar. 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED